DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I, with claims 1, 10 and 12-15 indicated by Applicant to read thereon, in the reply filed on 5/19/2022 is acknowledged.
Claims 2-9, 11 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 16-20 directed to invention/species non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.
	Claims 2-9 and 11 are hereby rejoined.
Reasons For Allowance
Claims 1-15 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claim 1.  In particular, the prior art does not teach or suggest a first semiconductor layer including Alx1Ga1-x1N (0≤x1<1), the first semiconductor layer including a first partial region, a second partial region, a third partial region, a fourth partial region, and a fifth partial region, a direction from the first partial region toward the second partial region being along a first direction, a position in the first direction of the third partial region being between a position in the first direction of the first partial region and a position in the first direction of the second partial region, a position in the first direction of the fourth partial region being between the position in the first direction of the first partial region and the position in the first direction of the third partial region, a position in the first direction of the fifth partial region being between the position in the first direction of the third partial region and the position in the first direction of the second partial region; a first electrode including a first electrode portion; a second electrode, a direction from the first electrode portion toward the second electrode being along the first direction; a third electrode, a position of the third electrode in the first direction being between a position of the first electrode portion in the first direction and a position of the second electrode in the first direction, a second direction from the third partial region toward the third electrode crossing the first direction; a second semiconductor layer including Alx2Ga1-x2N (0<x2≤1 and x1<x2), the second semiconductor layer including a first semiconductor portion and a second semiconductor portion, a direction from the fourth partial region toward the first semiconductor portion being along the second direction, a direction from the fifth partial region toward the second semiconductor portion being along the second direction; a third semiconductor layer including magnesium and Alx3Ga1-x3N (0<x3<1 and x1<x3), at least a portion of the first semiconductor layer being between the third semiconductor layer and the second semiconductor layer; and a first insulating member including a first insulating portion, the first insulating portion being provided between the third partial region and the third electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893